DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (US 2011/0109497).
In regards to claim 9, Yano discloses of a slot antenna apparatus comprising: a waveguide (for example 21) including a sidewall having an edge; a first slot (for example 22A) provided on the sidewall; and a second slot (for example 22B) provided on the sidewall, wherein a first distance between the first slot (22A) and the edge and a second distance between the second slot (22B) and the edge are different from each other (for example see Figs 16-17 and Paragraphs 0086-0089).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 2011/0109497). 
In regards to claim 1, Yano discloses of a slot antenna apparatus comprising: a waveguide (for example 21) including a sidewall having an edge; a first slot (for example 22A) provided on the sidewall; a second slot (for example 22B) provided on the sidewall; and a first dielectric member (for example 15A) mountable covering the first slot (22A) or the second slot (22B), the first dielectric member (15A) having a first dielectric property (ε1, for example see Figs 16-17 and Paragraphs 0086-0089).  
However, Yano does not explicitly disclose of wherein the first dielectric member is mountable in the first slot or the second slot.
The signals from the slot antenna would not change whether or not the position of the dielectric member is covering the slots or is in the slots; the varying of the signals would be altered by the dielectric constant (permittivity) of the material itself and not its position. (also see listed pertinent art in Conclusion that further teach dielectric material in slots) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric member in a slot for adjusting/changing a phase distribution of the slot antenna output signals to achieve a desired phase output.
In regards to claim 2, Yano discloses of the slot antenna apparatus as claimed in claim 1, wherein the first dielectric (ε1) property is a loss tangent or a relative permittivity 
In regards to claim 3, Yano discloses of the slot antenna apparatus as claimed in claim 1, wherein a first distance, between the first slot (22A) and the edge, and a second distance, between the second slot (22B) and the edge, are different from each other (for example see Figs 16-17).  
In regards to claim 4, Yano discloses of the slot antenna apparatus as claimed in claim 1, further comprising: a second dielectric member (for example 15B) mountable covering/in the first slot (22A) or the second slot (22B), the second dielectric member having a second dielectric property (ε2, for example see Figs 16-17 and Paragraphs 0086-0089).  
In regards to 5, Yano discloses of the slot antenna apparatus as claimed in claim 4, wherein the first slot (22A) and the second slot (22B) have the same size and shape, wherein the first dielectric member (15A) is mountable covering/in any one of the first slot (22A) and the second slot (22B), and wherein the second dielectric member (15B) is mountable covering/in any one of the first slot (22A) and the second slot (22B, for example see Figs 16-17 and Paragraphs 0086-0089).  
In regards to claim 6, Yano discloses of the slot antenna apparatus as claimed in claim 4, wherein the second dielectric property (ε2) is a loss tangent or a relative permittivity of the second dielectric member (15B, for example see Figs 16-17 and Paragraphs 0086-0089, the dielectric constant ε is related to permittivity of the dielectric).  

In regards to claim 8, Yano discloses of the slot antenna apparatus as claimed in claim 4, wherein the first dielectric property (ε1) is a loss tangent or a relative permittivity of the first dielectric member (15A), and wherein the second dielectric property (ε2) is a loss tangent or a relative permittivity of the second dielectric member (15B, for example see Figs 16-17 and Paragraphs 0086-0089, the dielectric constant ε is related to permittivity of the dielectric).  
In regards to claim 10, Yano discloses of the slot antenna apparatus as claimed in claim 9 as found within the explanation above, and further comprising: a first dielectric member (for example 15A) mountable covering the first slot (22A) or the second slot (22b) and having a first dielectric property (ε1, for example see Figs 16-17 and Paragraphs 0086-0089).  
However, Yano does not explicitly disclose of wherein the first dielectric member is mountable in the first slot or the second slot.
The signals from the slot antenna would not change whether or not the position of the dielectric member is covering the slots or is in the slots; the varying of the signals would be altered by the dielectric constant (permittivity) of the material itself and not its position. (also see listed pertinent art in Conclusion that further teach dielectric material in slots) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric member in a slot for adjusting/changing a phase distribution of the slot antenna output signals to achieve a desired phase output.
In regards to claim 11, Yano discloses of the slot antenna apparatus as claimed in claim 10, wherein the first dielectric property (ε1) is a loss tangent or relative permittivity of the first dielectric member (15A, for example see Figs 16-17 and 
In regards to claim 12, Yano discloses of the slot antenna apparatus as claimed in claim 10, further comprising: a second dielectric member (for example 15B) mountable covering/in the first slot (22A) or the second slot (22B), the second dielectric member (15B) having a second dielectric property (ε2, for example see Figs 16-17 and Paragraphs 0086-0089).  
In regards to claim 13, Yano discloses of the slot antenna apparatus as claimed in claim 12, wherein the first slot (22A) and the second slot (22B) have the same size and shape, wherein the first dielectric member (15A) is mountable covering/in any one of the first slot (22A) and the second slot (22B), and wherein the second dielectric member (15B) is mountable covering/in any one of the first slot (22A) and the second slot (22B, for example see Figs 16-17 and Paragraphs 0086-0089).  
In regards to claim 14, Yano discloses of the slot antenna apparatus as claimed in claim 12, wherein the second dielectric property is a loss tangent or a relative permittivity of the second dielectric member (15B, for example see Figs 16-17 and Paragraphs 0086-0089, the dielectric constant ε is related to permittivity of the dielectric).  
In regards to claim 15, Yano discloses of the slot antenna apparatus as claimed in claim 12, wherein the first dielectric property (ε1) is different from the second dielectric property (ε2, for example see Paragraphs 0086-0089).  
In regards to claim 16, Yano discloses of a method for adjusting an amount of radio waves emitted from a slot antenna apparatus, the slot antenna apparatus 
However, Yano does not explicitly disclose of mounting the dielectric member is mountable in the first slot or the second slot.
The signals from the slot antenna would not change whether or not the position of the dielectric member is covering the slots or is in the slots; the varying of the signals would be altered by the dielectric constant (permittivity) of the material itself and not its position. (also see listed pertinent art in Conclusion that further teach dielectric material in slots) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric member in a slot for adjusting/changing a phase distribution of the slot antenna output signals to achieve a desired phase output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These additional references teach the dielectric material in slots of a slot antenna device.
Callus et al. US 8,149,177
Sulima et al. US 2011/0090128
Scheim et al. US 2016/0197398
Boblett US 4,334,229

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.